Exhibit 10.34

AFFINIA GROUP HOLDINGS INC.

2005 STOCK INCENTIVE PLAN

AMENDED AND RESTATED RESTRICTED STOCK UNIT AGREEMENT

(dated as of November 1, 2014)

 

Participant: [—] Date of Grant: November 1, 2014 Number of RSUs: 10,267

WITNESSETH:

WHEREAS, Affinia Group Holdings Inc. (the “Company”) has issued to Participant
an aggregate                      restricted stock units (“Issued RSUs”)
pursuant to a Restricted Stock Unit Agreement initially executed on or about
[                    ] (the “Original Agreement”) and as may have been
subsequently amended (collectively, the “Amendments”), as well as pursuant to
dividends and other issuances, which Issued RSUs are outstanding as of the date
hereof; and

WHEREAS, the Company and Participant wish to amend and restate herein the terms
of the Issued RSUs and, if applicable, provide for the issuance to Participant
of additional RSUs (collectively with the Issued RSUs, the “RSUs”);

NOW, THEREFORE, the Company and the Participant hereby agree that the Original
Agreement and the Amendments are hereby amended and restated in their entirety
as follows and that all RSUs, regardless of how and when issued, shall be
subject to the terms hereof and only the terms hereof, except as provided in
Section 13 below:

1. Grant of RSUs. The Company has granted and/or hereby grants to the
Participant the number of RSUs listed above under “Number of RSUs”, on the terms
and conditions hereinafter set forth. Such RSUs are all of the RSUs held by
Participant as of the date first set forth above. This grant is made pursuant to
the terms of the Affinia Group Holdings Inc. 2005 Stock Incentive Plan (the
“Plan”), which Plan, as amended from time to time, is incorporated herein by
reference and made a part of this Agreement. Each RSU represents the unfunded,
unsecured right of the Participant to receive a Share on the date(s) specified
herein. Capitalized terms not otherwise defined herein shall have the same
meanings as in the Plan.

2. Vesting/Form and Timing of Issuance or Transfer.

(a) Fifty percent (50%) of the RSUs (the “Time-based RSUs”) shall vest in four
equal annual installments on January 1, 2015, January 1, 2016, January 1, 2017
and January 1, 2018 (each, a “Time Vesting Event”), subject, in each case, to
the Participant’s continued service as a director of the Company through the
date of each such Time Vesting Event, and the remaining fifty percent (50%) of
the RSUs (the “Return-based RSUs”) (together with any then-unvested Time-based
RSUs) shall vest on the date of a Shareholder Return Vesting Event, subject to
the Participant’s continued service as a director of the Company through the
date of such Shareholder Return Vesting Event. The Company shall, within



--------------------------------------------------------------------------------

thirty (30) days following the date of any such Vesting Event, issue or cause
there to be transferred to the Participant a number of Shares equal to the
number of RSUs that vested by reason of such Vesting Event; provided, however,
that, if the Participant’s service as a director of the Company terminates for
any reason other than as a result of the Participant’s voluntary resignation (a
“Qualifying Termination”), then the Return-based RSUs granted hereunder shall
vest if a Shareholder Return Vesting Event occurs within one year following the
date of such Qualifying Termination. If there is a Change in Control of the
Company at any time during Participant’s service as a director of the Company or
within one year following the date of any Qualifying Termination, then any
unvested Time-based RSUs shall vest on the date of such Change in Control. Upon
the earlier of (x) the date of a Final Cypress Exit, (y) the termination of
Participant’s service as a director of the Company for any reason other than due
to a Qualifying Termination or (z) the first anniversary of the Participant’s
Qualifying Termination, all Return-based RSUs that did not become vested on or
prior to such date shall immediately terminate and be forfeited without
consideration and no Shares in respect of such unvested Return-based RSUs shall
be delivered hereunder. Upon the earlier of (y) the termination of Participant’s
service as a director of the Company for any reason other than due to a
Qualifying Termination or (z) the first anniversary of the Participant’s
Qualifying Termination, all Time-based RSUs that did not become vested on or
prior to such date shall immediately terminate and be forfeited without
consideration and no Shares in respect of such unvested Time-based RSUs shall be
delivered hereunder. Notwithstanding anything to the contrary, all RSUs that did
not become vested on or prior to October 18, 2020, shall immediately terminate
and be forfeited upon such date without consideration and no Shares shall be
delivered hereunder with respect to such unvested RSUs.

(b) Upon the issuance or transfer of Shares in accordance with Section 2(a) of
this Agreement, the number of RSUs equal to the number of Shares issued or
transferred to the Participant shall be extinguished.

(c) For purposes of this Agreement:

(i) “Cypress” means Cypress Merchant Banking Partners II L.P., Cypress Merchant
Banking II C.V., 55th Street Partners II L.P. and Cypress Side-By-Side LLC, and
any of their respective Affiliates other than the Company.

(ii) “Final Cypress Exit” means the date on which Cypress ceases to hold any
Shares (or any non-marketable securities for which such Shares have been
exchanged).

(iii) “Share Value” at any time means the then fair market value of each Share
as determined in good faith by the Board.

 

-2-



--------------------------------------------------------------------------------

(iv) “Shareholder Return Vesting Event” means the earlier to occur, on or prior
to the date of a Final Cypress Exit, of either:

(a) the receipt by Cypress, from the date of its initial equity investment in
the Company to and through the Final Cypress Exit, of aggregate proceeds with
respect to its equity securities in the Company, whether through dividends,
redemptions, sales proceeds or otherwise (collectively, “Receipts”), in cash or
marketable securities (not subject to escrow, lockup, trading restrictions or
claw-back) in an amount that equals at least two hundred percent (200%) of
Cypress’ then aggregate equity investment in the Company (without regard to any
Receipts). For such purpose, the Company agrees that as of November 1, 2014,
Cypress has an aggregate equity investment in the Company of $257,500,000 and
has received aggregate Receipts of $244,878,610; or

(b) the Shares trading on a public stock exchange at an average closing price of
at least $225.00 (as adjusted pursuant to Section 9 of the Plan) over a sixty
(60) consecutive trading day period.

(v) “Time Vesting Event” shall have the meaning given such term in Section 2(a)
of this Agreement.

(vi) “Unvested RSUs” means, on a given date, the number of RSUs that remain
unvested.

(vii) “Vested RSUs” means, on a given date, the number of RSUs that are then
vested, but for which Shares have not yet been delivered.

(viii) “Vesting Event” means, as applicable, a Time Vesting Event or a
Shareholder Return Vesting Event.

3. Redemption of Vested Time-based RSUs; Issuance of New RSUs.

(a) Redemption of Vested Time-based RSUs. No later than fifteen (15) days
following each Time Vesting Event (and regardless of whether Share certificates
have been issued to Participant), the Company shall redeem from the Participant,
at a per Share redemption price equal to the then Share Value, forty percent
(40%) of the number of Shares that vested by reason of such Time Vesting Event.
For example, based on the number of RSUs covered hereby, 1,283.375 RSUs will
vest on January 1, 2015, and within fifteen (15) days thereafter the Company
shall redeem from the Participant 513.35 Shares at the then Share Value
(1,283.375 x .4).

(b) Issuance of New RSUs. No later than fifteen (15) days following each Time
Vesting Event, the Company shall issue to the Participant under the Plan and
this Agreement a number of additional Return-based RSUs equal to the number of
Shares required to be redeemed under Section 3(a) with respect to such Time
Vesting Event. For example, in the example in Section 3(a), the number of
additional Return-based RSUs to be so issued would be 513.35.

4. Dividends. The Participant shall not be entitled to receive any payments or
Shares in respect of the Unvested RSUs in the event any dividends are declared
on Shares. If on any date

 

-3-



--------------------------------------------------------------------------------

while Vested RSUs are outstanding hereunder the Company shall pay any cash
dividend on the Shares, the Participant shall be entitled to receive, as of such
dividend payment date, a cash payment equal to the product of (a) the number of
Vested RSUs, if any, held by the Participant as of the related dividend record
date, multiplied by (b) the per Share amount of such cash dividend. In the case
of any dividend declared on Shares that is payable in the form of Shares, the
Participant shall be granted, as of the applicable dividend payment date, a
number of Shares (rounded down to the next whole Share) equal to the product of
(x) the aggregate number of Vested RSUs, if any, that have been held by the
Participant through the related dividend record date, multiplied by (y) the
number of Shares (including any fraction thereof) payable as a dividend on a
Share. Notwithstanding the forgoing, if on any date while Vested RSUs or
Unvested RSUs are outstanding hereunder the Company shall pay any extraordinary
dividend on the Shares, the Committee shall equitably adjust the outstanding
RSUs pursuant to Section 9 of the Plan.

5. Intentionally Omitted.

6. No Rights of a Shareholder. The Participant shall not have any rights as a
shareholder of the Company until the Shares have been issued or transferred to
such Participant.

7. Legend on Certificates. Any Shares issued or transferred to the Participant
pursuant to Section 2 of this Agreement shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable federal or state laws or relevant securities laws of the jurisdiction
of the domicile of the Participant, and the Committee may cause a legend or
legends to be put on any certificates representing such Shares to make
appropriate reference to such restrictions.

8. Transferability. RSUs may not be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by the Participant otherwise than by will
or by the laws of descent and distribution, and any purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance not permitted by
this Section 8 shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

9. Intentionally Omitted.

10. Notices. Any notice under this Agreement shall be addressed to the Company
in care of its General Counsel at the principal executive office of the Company
and to the Participant at the address appearing in the personnel records of the
Company for the Participant or to either party at such other address as either
party hereto may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.

11. Withholding. The Participant shall be required to pay to the Company or any
Affiliate applicable withholding taxes with respect to any issuance or transfer
under this Agreement or under the Plan, and the Company or any Affiliate shall
have the right and is hereby authorized to withhold from any issuance or
transfer due under this Agreement or under the Plan or from any

 

-4-



--------------------------------------------------------------------------------

compensation or other amount owing to the Participant an amount in respect of
such withholding taxes, and to take such action as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such
withholding taxes.

12. Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

13. RSUs Subject to Plan/Stockholders Agreement/Sale Participation Agreement. By
entering into this Agreement, the Participant agrees and acknowledges that the
Participant has received and read a copy of the Plan and agrees that, unless
otherwise determined by the Board, the Participant will continue to be bound by
that certain Stockholders Agreement or Management Stockholder’s Agreement, as
applicable (and as applicable, the “Stockholders Agreement”), and Sale
Participation Agreement or Amended and Restated Sale Participation Agreement, as
applicable (and as applicable, the “Sale Participation Agreement”), previously
entered into between the Participant and the Company or its Affiliates and in
each case as amended to and through the date hereof. All RSUs and Shares
received in respect of RSUs are subject to the Plan, the Stockholders Agreement
and the Sale Participation Agreement. The terms and provisions of the Plan, the
Stockholders Agreement and the Sale Participation Agreement, each as may be
amended from time to time, are hereby incorporated by reference. In the event of
a conflict between any term or provision contained herein and a term or
provision of the Plan, the Stockholders Agreement or the Sale Participation
Agreement, the applicable terms of the Plan, the Stockholders Agreement or the
Sale Participation Agreement will govern and prevail. In the event of a conflict
between any term or provision contained in the Plan and any term or provision of
the Stockholders Agreement or the Sale Participation Agreement, the applicable
terms and provisions of the Stockholders Agreement or the Sale Participation
Agreement will govern and prevail. In the event of a conflict between any term
or provision contained in the Stockholders Agreement and any term or provision
in the Sale Participation Agreement, the applicable terms and provisions of the
Stockholders Agreement will govern and prevail.

14. Termination of Prior Agreements. This Amended and Restated Restricted Stock
Unit Agreement supersedes all prior agreements between the Company and the
Participant with respect to the subject matter hereof, including but not limited
to the Original Agreement and the Amendments, and all such prior agreements are
hereby automatically and without any further actions terminated and of no
further force or effect.

15. Modifications. Notwithstanding any provision of this Agreement to contrary,
the Company reserves the right to modify the terms and conditions of this
Agreement including, without limitation, the timing or circumstances of the
issuance or transfer of Shares to the Participant hereunder, to the extent such
modification is determined by the Company to be necessary to comply with
applicable law or to preserve the intended deferral of income recognition with
respect to the RSUs until the issuance or transfer of Shares hereunder.

16. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

AFFINIA GROUP HOLDINGS INC. By:

 

 

[                                         ]

 

-6-